Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 1

    PNG
    media_image1.png
    305
    895
    media_image1.png
    Greyscale

Claim Construction
	Claim 1 recites “hard water component crystallizing means” without recital in the claim of structure for performing the stated function.  The specification describes the following structure/s for performing the “crystallizing-and-removing-hard-water-components-containing-metal-ions-from-drained-water-arising-from-the-ion-exchange-resin-through-which-the-aqueous-sodium-chloride-solution-or-the-aqueous-potassium-chloride-solution-has-flowed” function:

    PNG
    media_image2.png
    170
    360
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    112
    353
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    119
    366
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    268
    358
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    447
    367
    media_image6.png
    Greyscale


	

    PNG
    media_image7.png
    467
    835
    media_image7.png
    Greyscale



Claim Rejections Not Based on Prior Art
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “salt water flowing means” without reciting in the claim any structure for performing the “salt water flowing” function.  The claim-recited “container” structure does not effect flow of the salt water because it merely receives the flowing salt water.  Per §112(f), those means cover the structures described in the specification for performing the “salt water flowing” function, and equivalents thereof.  Neither the specification, nor Fig. 1 at element 15, describes any structures for performing that function.  Accordingly, the scope of the “salt water flowing means” claim element is unclear, i.e., not sufficiently precise as to put the public on fair notice of the claimed subject matter.

    PNG
    media_image8.png
    329
    432
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    467
    835
    media_image9.png
    Greyscale


Prior Art Rejections
	It was known to recirculate an ion exchange resin regenerant solution comprising  sodium chloride using a pump, as shown by US 20040134796 to Shelp:

    PNG
    media_image10.png
    506
    712
    media_image10.png
    Greyscale

	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,3-6 are rejected under 35 U.S.C. 103 as being obvious over JP – 2000-140840 in view of US 20050000902 to Newenhizen , US 20080116134 to Cartwright, US 20140238942 to Nicolas , or over US 20040134796 to Shelp in view of US 20050000902 to Newenhizen , US 20080116134 to Cartwright, US 20140238942 to Nicolas.

    PNG
    media_image11.png
    375
    820
    media_image11.png
    Greyscale

	JP 2000-140840 regenerates the ion exchange resin by passing a concentrated sodium chloride or potassium chloride solution over the exhausted resin to displace the adsorbed calcium and magnesium ions.  
It was known to recirculate an ion exchange resin regenerant solution comprising  sodium chloride using a pump, as shown by US 20040134796 to Shelp:

    PNG
    media_image10.png
    506
    712
    media_image10.png
    Greyscale


	US 20050000902 to Newenhizen teaches that disposal of water softener regeneration liquid brine waste high in TDS (total dissolved solids), e.g., high in sodium chloride and potassium chloride salts, is problematic for downstream wastewater treatment plants [0009] [0011].   The reference describes processing the high TDS regenerant waste stream into a solid form with subsequent disposal along with hosehold trash / refuse [0010].  
US 20080116134 to Cartwright discloses serious long-term negative effects of disposal of spent regenerant brine on the environment, e.g., depletion of fresh water supplies given the high salinity, TDS, and chloride concentrations of spent brine [005].
	One of skill would have appreciated the harmful effects of disposing of the high TDS spent regenerant brine stream of either JP 2000-140840 or Shelp to a sewer or septic tank in view of US 20050000902 to Newenhizen and US 20080116134 to Cartwright,
	US 20140238942 to Nicolas is directed to purifying a calcium ion-laden residue from an industrial process [0001], e.g., “removing excess alkali earth metal ions remain[ing] in brine” [0001].  Insoluble calcium-containing compounds are precipitated and removed from the liquid by a known solid / liquid separation process.  Nicolas teaches that:

    PNG
    media_image12.png
    303
    468
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    1031
    804
    media_image13.png
    Greyscale

	It would have been obvious to have reduced the calcium ion concentration of the spent regenerant brine stream of either JP 2000-140840 or of Shelp given the concerns disclosed by Newenhizen and Cartwright.  Adding a hydrogen carbonate to the calcium-laden spent regenerant brine stream of either JP 2000-140840 or of Shelp in order to precipitate calcium carbonate from the stream thereby reducing the TDS content of the regenerant waste stream would have been obvious in order to reduce the TDS load to the environment. 

Claim 2 is rejected under 35 U.S.C. 103 as being obvious over JP – 2000-140840 in view of US 20050000902 to Newenhizen, US 20080116134 to Cartwright, and US 20140238942 to Nicolas, or over US 20040134796 to Shelp in view of US 20050000902 to Newenhizen , US 20080116134 to Cartwright, and US 20140238942 to Nicolas, as applied to claim 1 above, further in view of CA 2291507 to CA 2291507 to Ryu.
	CA 2291507 to Ryu teaches that precipitated calcium carbonate can be separated from liquid either by gravity-based solid/liquid alone, or optionally with the assistance of injected gas flotation methods, in particular, with the use of carbon dioxide gas, to assist in separating the insoluble calcium carbonate from the liquid.

    PNG
    media_image14.png
    479
    920
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    540
    786
    media_image15.png
    Greyscale

It would have been obvious to have supplemented the Nicolas calcium carbonate solid/liquid separation method taught by Nicolas with gas flotation, as suggested by Ryu.

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152